Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 4 and 13 disclose executing a plurality of threads, one for each of the paths in the set, to perform QP optimization substantially concurrently. The term “substantially” in claims 4 and 13 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because of this, the degree to which QP optimization is performed concurrently is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-6, 8, 10, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda US 20190257664 A1 (hereinafter Matsuda) in view of Spencer et al. US 20160144838 A1 (hereinafter Spencer), and Ford et al. US 20190250617 A1 (hereinafter Ford).

	With regard to claim 1, Matsuda discloses a computer-implemented method for operating an autonomous driving vehicle (ADV) ([0001] "The present invention generally relates systems and methods for generating a target path for a vehicle." [0009] "The vehicle control device controls the movement of the vehicle based on instructions received from the processor. The processor is configured to execute the method steps previously disclosed above to generate a target path for the vehicle."), the method comprising:
	perceiving a driving environment based on sensor data obtained from a plurality of sensors mounted on the ADV, including detecting one or more obstacles ([0004] Some of these systems relate to the use of sensors that can detect objects exterior to the vehicle.);
Matsuda does not explicitly disclose the following elements. However, Spencer does disclose performing path planning of the ADV, including generating a set of obstacle boundaries for the one or more obstacles, each of the set of obstacle boundaries having a corresponding buffer distance to the one or more obstacles ranging from a predetermined minimum buffer distance to a predetermined maximum buffer distance ([0045] "The time until the object is reached is plotted from the difference between the minimum distance 60 of the object 54 to the zero point of the x axis and the maximum distance 62 of the vehicle 52 to the zero point of the x axis divided by the difference between the speed 56 of the vehicle 52 and the speed 58 of the object 54 in the x direction."),
Matsuda and Spencer do not explicitly disclose the following elements. However, Ford does disclose generating a set of paths ([0044] "FIG. 4 depicts several trajectories to perform a maneuver according to one or more embodiments.") of the ADV using quadratic programming (QP) ([0051] "The local optimization may be performed using one or more known techniques such as random optimization, Sequential Quadratic Programming...") based on the set of obstacle boundaries in parallel, each path of the set of paths corresponding to one of the set of obstacle boundaries ([0048] "In one or more examples, the method includes computing a safety score for trajectories based on the closest approach to an obstacle..."),
Matsuda and Ford do not explicitly disclose the following elements. However, Spencer does disclose selecting a path from the set of paths having a smallest corresponding buffer distance (Fig. 3a, Fig 3c [0048] "FIG. 3c shows the determination of the trajectories 21 according to an exemplary embodiment on the basis of checking points, through which cubic splines or cubic polynomial lines are made to pass… A travel path 84 is firstly assumed. Here, the detected object 82 constitutes an obstacle. A checking point 86 is generated thereon, at the corner of the object 82, plus a safety distance defined by the region 70. A cubic spline 88 is made to pass through this checking point 86." Examiner notes that Spencer discloses a travel path assumed from a determination of trajectories (i.e. selecting a path from a set of paths), the path passing through a checking point, which is on the corner of a region around an obstacle (i.e. a buffer distance). Because spencer's spline passes through this );
Matsuda additionally discloses and controlling the ADV to drive autonomously according the selected path to avoid the one or more obstacles ([Abstract] "The control system is configured to control the movement of the vehicle. The processor is configured to determine a target path…" [0009] "The vehicle control device controls the movement of the vehicle based on instructions received from the processor.").
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Matsuda by adding the path planning as disclosed by Spencer, the generating of paths as disclosed by Ford, and the selecting of a path as disclosed by Spencer in order to direct an ADV on a path that avoids obstacles while minimizing sharp turns to reach a balance between safety and occupant comfort. (Matsuda [0024] " For example, most drivers and/or occupants do not enjoy situations where the vehicle suddenly juts in one direction or another to avoid the boundaries 112 or 114 and/or the obstacles 118 or 120. As such, in the paragraphs that follow, a system and method will be disclosed for optimizing a target path traveled by a vehicle.")

With regard to claim 5, modified Matsuda discloses the method of claim 1, further comprising
Matsuda additionally discloses determining a set of right or left boundaries for the set of paths of the ADV, wherein each of the set of right or left boundaries is determined based on a corresponding obstacle boundary of the set of obstacle boundaries. (Fig. 10B boundaries BL(t) and BR(t) [0059] "In other words, it finds distance from each sampled point on the reference path 1072 to the left boundary 1012 and the right boundary 1014, where the distance is measured perpendicular to the reference path 1072. The distances at each sampled point xi of reference path 1072 corresponds to the constraint imposed to the target path 1022 in the local coordinate system." [0060] "Mathematically, the relationship is written: BR(t)≤ƒ(xi)≤BL(t) (i=1,2 . . . N)" Examiner notes that boundaries BL(t) and BR(t) are sets of right or left boundaries that correspond to obstacle boundaries.)

With regard to claim 6, modified Matsuda discloses the method of claim 5,
Matsuda additionally discloses wherein each of the set of right or left boundaries includes a portion that is the corresponding obstacle boundary having a corresponding buffer distance to the one or more obstacles. ([0059]  "Here, this step may find a projected distance 1070 of the of the left boundary 1012 and the right boundary 1014 from a reference path 1072." Examiner notes that the projected distance is a buffer distance.)

With regard to claim 8, modified Matsuda discloses the method of claim 1,
Matsuda additionally discloses wherein the ADV is at least a predetermined safe threshold distance away from the one or more obstacles in the set of paths. ([0059] "Here, this step may find a projected distance 1070 of the of the left boundary 1012 and the right boundary 1014 from a reference path 1072." Examiner notes that the projected distance is a predetermined safe threshold distance, which the ADV is controlled to stay away from.)

Matsuda discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations ([0078] "Further, the methods described herein may be embodied in a computer-readable medium. The term “computer-readable medium” includes a single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions. The term “computer-readable medium” shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein."), the operations comprising:
perceiving a driving environment based on sensor data obtained from a plurality of sensors mounted on the ADV, including detecting one or more obstacles ([0004] Some of these systems relate to the use of sensors that can detect objects exterior to the vehicle.);
Matsuda does not explicitly disclose the following elements. However, Spencer does disclose performing path planning of the ADV, including generating a set of obstacle boundaries for the one or more obstacles, each of the set of obstacle boundaries having a corresponding buffer distance to the one or more obstacles ranging from a predetermined minimum buffer distance to a predetermined maximum buffer distance ([0045] "The time until the object is reached is plotted from the difference between the minimum distance 60 of the object 54 to the zero point of the x axis and the maximum distance 62 of the vehicle 52 to the zero point of the x axis divided by the difference between the speed 56 of the vehicle 52 and the speed 58 of the object 54 in the x direction."),
Matsuda and Spencer do not explicitly disclose the following elements. However, Ford does disclose generating a set of paths ([0044] "FIG. 4 depicts several trajectories to perform a maneuver according to one or more embodiments.") of the ADV using quadratic programming (QP) ([0051] "The local optimization may be performed using one or more known techniques such as random optimization, Sequential Quadratic Programming...") based on the set of obstacle boundaries in parallel, each path of the set of paths corresponding to one of the set of obstacle boundaries ([0048] "In one or more examples, the method includes computing a safety score for trajectories based on the closest approach to an obstacle..."),
Matsuda and Ford do not explicitly disclose the following elements. However, Spencer does disclose selecting a path from the set of paths having a smallest corresponding buffer distance (Fig. 3a, Fig 3c [0048] "FIG. 3c shows the determination of the trajectories 21 according to an exemplary embodiment on the basis of checking points, through which cubic splines or cubic polynomial lines are made to pass… A travel path 84 is firstly assumed. Here, the detected object 82 constitutes an obstacle. A checking point 86 is generated thereon, at the corner of the object 82, plus a safety distance defined by the region 70. A cubic spline 88 is made to pass through this checking point 86." Examiner notes that Spencer discloses a travel path assumed from a determination of trajectories (i.e. selecting a path from a set of paths), the path passing through a checking point, which is on the corner of a region around an obstacle (i.e. a buffer distance). Because spencer's spline passes through this point (rather than passing through a point that is a greater distance away from the obstacle), the path chosen corresponds to the smallest allowable buffer distance.);
Matsuda additionally discloses and controlling the ADV to drive autonomously according the selected path to avoid the one or more obstacles ([Abstract] "The control system is configured to control the movement of the vehicle. The processor is configured to determine a target path…" [0009] "The vehicle control device controls the movement of the vehicle based on instructions received from the processor.").
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the non-transitory machine-readable medium as disclosed by Matsuda by adding the path planning as disclosed by Spencer, the generating of paths as disclosed by Ford, and the selecting of a path as disclosed by Spencer in order to direct an ADV on a path that avoids obstacles while minimizing sharp turns to reach a balance between safety and occupant comfort. (Matsuda [0024] " For example, most drivers and/or occupants do not enjoy situations where the vehicle suddenly juts in one direction or another to avoid the boundaries 112 or 114 and/or the obstacles 118 or 120. As such, in the paragraphs that follow, a system and method will be disclosed for optimizing a target path traveled by a vehicle.")

With regard to claim 14, modified Matsuda discloses the machine-readable medium of claim 10, wherein the operations further comprise
Matsuda additionally discloses determining a set of right or left boundaries for the set of paths of the ADV, wherein each of the set of right or left boundaries is determined based on a corresponding obstacle boundary of the set of obstacle boundaries. (Fig. 10B boundaries BL(t) and BR(t) [0059] "In other words, it finds distance from each sampled point on the reference path 1072 to the left boundary 1012 and the right boundary 1014, where the distance is measured perpendicular to the reference path 1072. The distances at each sampled point xi of reference path 1072 corresponds to the constraint imposed to the target path 1022 in the local coordinate system." [0060] "Mathematically, the relationship is written: BR(t)≤ƒ(xi)≤BL(t) (i=1,2 . . . N)" Examiner notes that boundaries BL(t) and BR(t) are sets of right or left boundaries that correspond to obstacle boundaries.)

	With regard to claim 15, modified Matsuda discloses the machine-readable medium of claim 14,
Matsuda additionally discloses wherein each of the set of right or left boundaries includes a portion that is the corresponding obstacle boundary having a corresponding buffer distance to the one or more obstacles. ([0059]  "Here, this step may find a projected distance 1070 of the of the left boundary 1012 and the right boundary 1014 from a reference path 1072." Examiner notes that the projected distance is a buffer distance.)

With regard to claim 17, modified Matsuda discloses the machine-readable medium of claim 10,
Matsuda additionally discloses wherein the ADV is at least a predetermined safe threshold distance away from the one or more obstacles in the set of paths. ([0059] "Here, this step may find a projected distance 1070 of the of the left boundary 1012 and the right boundary 1014 from a reference path 1072." Examiner notes that the projected distance is a predetermined safe threshold distance, which the ADV is controlled to stay away from.)

 Matsuda discloses a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations ([0078] "Further, the methods described herein may be embodied in a computer-readable medium. The term “computer-readable medium” includes a single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions. The term “computer-readable medium” shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein."), the operations including
perceiving a driving environment based on sensor data obtained from a plurality of sensors mounted on the ADV, including detecting one or more obstacles ([0004] Some of these systems relate to the use of sensors that can detect objects exterior to the vehicle.);
Matsuda does not explicitly disclose the following elements. However, Spencer does disclose performing path planning of the ADV, including generating a set of obstacle boundaries for the one or more obstacles, each of the set of obstacle boundaries having a corresponding buffer distance to the one or more obstacles ranging from a predetermined minimum buffer distance to a predetermined maximum buffer distance ([0045] "The time until the object is reached is plotted from the difference between the minimum distance 60 of the object 54 to the zero point of the x axis and the maximum distance 62 of the vehicle 52 to the zero point of the x axis divided by the difference between the speed 56 of the vehicle 52 and the speed 58 of the object 54 in the x direction."),
Matsuda and Spencer do not explicitly disclose the following elements. However, Ford does disclose generating a set of paths ([0044] "FIG. 4 depicts several trajectories to perform a maneuver according to one or more embodiments.") of the ADV using quadratic programming (QP) ([0051] "The local optimization may be performed using one or more known techniques such as random optimization, Sequential Quadratic Programming...") based on the set of obstacle boundaries in parallel, each path of the set of paths corresponding to one of the set of obstacle boundaries ([0048] "In one or more examples, the method includes computing a safety score for trajectories based on the closest approach to an obstacle..."),
Matsuda and Ford do not explicitly disclose the following elements. However, Spencer does disclose selecting a path from the set of paths having a smallest corresponding buffer distance (Fig. 3a, Fig 3c [0048] "FIG. 3c shows the determination of the trajectories 21 according to an exemplary embodiment on the basis of checking points, through which cubic splines or cubic polynomial lines are made to pass… A travel path 84 is firstly assumed. Here, the detected object 82 constitutes an obstacle. A checking point 86 is generated thereon, at the corner of the object 82, plus a safety distance defined by the region 70. A cubic spline 88 is made to pass through this checking point 86." Examiner notes that Spencer discloses a travel path assumed from a determination of trajectories (i.e. selecting a path from a set of paths), the path passing through a checking point, which is on the corner of a region around an obstacle (i.e. a buffer distance). Because spencer's spline passes through this point (rather than passing through a point that is a greater distance away from the obstacle), the path chosen corresponds to the smallest allowable buffer distance.);
Matsuda additionally discloses and controlling the ADV to drive autonomously according the selected path to avoid the one or more obstacles ([Abstract] "The control system is configured to control the movement of the vehicle. The processor is configured to determine a target path…" [0009] "The vehicle control device controls the movement of the vehicle based on instructions received from the processor.").
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Matsuda by adding the path planning as disclosed by Spencer, the generating of paths as disclosed by Ford, and the selecting of a path as disclosed by Spencer in order to direct an ADV on a path that avoids obstacles while minimizing sharp turns to reach a balance between safety and occupant comfort. (Matsuda [0024] " For example, most drivers and/or occupants do not enjoy situations where the vehicle suddenly juts in one direction or another to avoid the boundaries 112 or 114 and/or the obstacles 118 or 120. As such, in the paragraphs that follow, a system and method will be disclosed for optimizing a target path traveled by a vehicle.")


Claims 2, 3, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Spencer, Ford, and Park et al. US 20210247762 A1 (hereinafter Park).

With regard to claim 2, modified Matsuda discloses the method of claim 1, further comprising:
modified Matsuda does not explicitly disclose the following elements. However, Park  does disclose determining a system resource usage of an autonomous driving system ([0114] "In response to determining that computing resources need to be reduced in block 552, such as in response to detecting a maximum performance threshold or criteria has been reached (e.g., maximum temperature, maximum operating processes, maximum current, etc.), the processor may determine or select a reduction in the driver safety quotient in order to reduce computing resources allocated to vehicle applications in block 554.");
and adjusting a number of paths in the set for QP optimization based on the system resource usage ([0114] "In response to determining that computing resources need to be reduced in block 552, such as in response to detecting a maximum performance threshold or criteria has been reached (e.g., maximum temperature, maximum operating processes, maximum current, etc.), the processor may determine or select a reduction in the driver safety quotient in order to reduce computing resources allocated to vehicle applications in block 554.").
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by modified Matsuda by adding the resource usage determination and adjustment as disclosed by Park in order to regulate the amount of system resources called for by the path planning to match the available amount of system resources. 

With regard to claim 3, modified Matsuda discloses the method of claim 2, further comprising
	modified Matsuda does not explicitly disclose the following elements. However, Park  does disclose reducing number of paths in the set for QP optimization in response to determining that the system resource usage is greater than a predetermined threshold ([0114] "In response to determining that computing resources need to be reduced in block 552, such as in response to detecting a maximum performance threshold or criteria has been reached (e.g., maximum temperature, maximum operating processes, maximum current, etc.), the processor may determine or select a reduction in the driver safety quotient in order to reduce computing resources allocated to vehicle applications in block 554.").
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by modified Matsuda by adding the resource usage determination and adjustment as disclosed by Park in order to regulate the amount of system resources called for by the path planning to match the available amount of system resources. 


With regard to claim 11, modified Matsuda discloses the machine-readable medium of claim 10, wherein the operations further comprise:
modified Matsuda does not explicitly disclose the following elements. However, Park  does disclose determining a system resource usage of an autonomous driving system ([0114] "In response to determining that computing resources need to be reduced in block 552, such as in response to detecting a maximum performance threshold or criteria has been reached (e.g., maximum temperature, maximum operating processes, maximum current, etc.), the processor may determine or select a reduction in the driver safety quotient in order to reduce computing resources allocated to vehicle applications in block 554.");
and adjusting a number of paths in the set for QP optimization based on the system resource usage ([0114] "In response to determining that computing resources need to be reduced in block 552, such as in response to detecting a maximum performance threshold or criteria has been reached (e.g., maximum temperature, maximum operating processes, maximum current, etc.), the processor may determine or select a reduction in the driver safety quotient in order to reduce computing resources allocated to vehicle applications in block 554.").
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the machine-readable medium as disclosed by modified Matsuda by adding the resource usage determination and adjustment as disclosed by Park in order to regulate the amount of system resources called for by the path planning to match the available amount of system resources. 

With regard to claim 12, modified Matsuda discloses the machine-readable medium of claim 11, wherein the operations further comprise
	modified Matsuda does not explicitly disclose the following elements. However, Park  does disclose reducing number of paths in the set for QP optimization in response to determining that the system resource usage is greater than a predetermined threshold ([0114] "In response to determining that computing resources need to be reduced in block 552, such as in response to detecting a maximum performance threshold or criteria has been reached (e.g., maximum temperature, maximum operating processes, maximum current, etc.), the processor may determine or select a reduction in the driver safety quotient in order to reduce computing resources allocated to vehicle applications in block 554.").	
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the machine-readable medium as disclosed by modified Matsuda by adding the resource usage determination and adjustment as disclosed by Park in order to regulate the amount of system resources called for by the path planning to match the available amount of system resources. 

With regard to claim 20, modified Matsuda discloses the system of claim 19, wherein the operations further comprise:
modified Matsuda does not explicitly disclose the following elements. However, Park  does disclose determining a system resource usage of an autonomous driving system ([0114] "In response to determining that computing resources need to be reduced in block 552, such as in response to detecting a maximum performance threshold or criteria has been reached (e.g., maximum temperature, maximum operating processes, maximum current, etc.), the processor may determine or select a reduction in the driver safety quotient in order to reduce computing resources allocated to vehicle applications in block 554.");
and adjusting a number of paths in the set for QP optimization based on the system resource usage ([0114] "In response to determining that computing resources need to be reduced in block 552, such as in response to detecting a maximum performance threshold or criteria has been reached (e.g., maximum temperature, maximum operating processes, maximum current, etc.), the processor may determine or select a reduction in the driver safety quotient in order to reduce computing resources allocated to vehicle applications in block 554.").
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by modified Matsuda by adding the resource usage determination and adjustment as disclosed by Park in order to . 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Spencer, Ford, and Hammond et al. US 20190138000 A1 (hereinafter Hammond).

With regard to claim 4, modified Matsuda discloses the method of claim 1, further comprising
modified Matsuda does not explicitly disclose the following elements. However, Hammond does disclose executing a plurality of threads, one for each of the paths in the set, to perform QP optimization substantially concurrently. ([0038] "For instance, the trajectory module 108 can utilize model(s) and/or algorithm(s) including, but not limited to, differential dynamic programming, interior point optimization, sequential quadratic programming, etc. to generate a trajectory based on the policy." [0144] "As used herein, “software” processes can include, for example, software and/or hardware entities that perform work over time, such as tasks, threads... each process can refer to multiple processes, for carrying out instructions in sequence or in parallel...")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by modified Matsuda by adding the executing of a plurality of threads as disclosed by Hammond in order to carry out multiple processes such as QP optimization in parallel.

modified Matsuda discloses the machine-readable medium of claim 10, wherein the operations further comprise
modified Matsuda does not explicitly disclose the following elements. However, Hammond does disclose executing a plurality of threads, one for each of the paths in the set, to perform QP optimization substantially concurrently. ([0038] "For instance, the trajectory module 108 can utilize model(s) and/or algorithm(s) including, but not limited to, differential dynamic programming, interior point optimization, sequential quadratic programming, etc. to generate a trajectory based on the policy." [0144] "As used herein, “software” processes can include, for example, software and/or hardware entities that perform work over time, such as tasks, threads... each process can refer to multiple processes, for carrying out instructions in sequence or in parallel...")

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the machine-readable medium as disclosed by modified Matsuda by adding the executing of a plurality of threads as disclosed by Hammond in order to perform QP optimization substantially concurrently.

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Spencer, Ford, and Chen et al. US 20200125122 A1 (hereinafter Chen).

With regard to claim 7, modified Matsuda discloses the method of claim 1,
Modified Matsuda does not explicitly disclose the following elements. However, Chen does disclose wherein the predetermined minimum buffer distance is 60 centimeters (cm), and the predetermined maximum buffer distance is 100 cm. ([0046] "In some other embodiments, UGV 100 can perform a more detailed collision avoidance operation by detecting a distance between an obstacle and UGV 100, controlling the motors 154a, 154b to lower the speed of UGV 100 if the detected distance between the obstacle and UGV 100 is less than a first threshold (e.g., 1m), and controlling motors 154a, 154b to stop UGV 100 if the detected distance between the obstacle and UGV 100 is less than a second threshold (e.g., 60 cm) smaller than the first threshold.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by modified Matsuda by adding the minimum and maximum buffer distances as disclosed by Chen in order to identify an acceptable range for distances between the vehicle and an obstacle.

With regard to claim 9, modified Matsuda discloses the method of claim 8,
Modified Matsuda does not explicitly disclose the following elements. However, Chen does disclose wherein the predetermined safe threshold distance is 50 cm. ([0046] "In some other embodiments, UGV 100 can perform a more detailed collision avoidance operation by… controlling motors 154a, 154b to stop UGV 100 if the detected distance between the obstacle and UGV 100 is less than a second threshold (e.g., 60 cm) smaller than the first threshold.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by modified Matsuda by adding the threshold distance as disclosed by Chen in order to identify an acceptable distance between the vehicle and an obstacle. Chen discloses the claimed invention except for the Chen does disclose a value of “less than” 60cm). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use this specific distance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 6171 F.21d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 16, modified Matsuda discloses the machine-readable medium of claim 10
Modified Matsuda does not explicitly disclose the following elements. However, Chen does disclose wherein the predetermined minimum buffer distance is 60 centimeters (cm), and the predetermined maximum buffer distance is 100 cm. ([0046] "In some other embodiments, UGV 100 can perform a more detailed collision avoidance operation by detecting a distance between an obstacle and UGV 100, controlling the motors 154a, 154b to lower the speed of UGV 100 if the detected distance between the obstacle and UGV 100 is less than a first threshold (e.g., 1m), and controlling motors 154a, 154b to stop UGV 100 if the detected distance between the obstacle and UGV 100 is less than a second threshold (e.g., 60 cm) smaller than the first threshold.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the machine-readable medium as disclosed by modified Matsuda by adding the minimum and maximum buffer distances as disclosed by Chen in order to identify an acceptable range for distances between the vehicle and an obstacle.

modified Matsuda discloses the machine-readable medium of claim 17,
Modified Matsuda does not explicitly disclose the following elements. However, Chen does disclose wherein the predetermined safe threshold distance is 50 cm. ([0046] "In some other embodiments, UGV 100 can perform a more detailed collision avoidance operation by… controlling motors 154a, 154b to stop UGV 100 if the detected distance between the obstacle and UGV 100 is less than a second threshold (e.g., 60 cm) smaller than the first threshold.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by modified Matsuda by adding the threshold distance as disclosed by Chen in order to identify an acceptable distance between the vehicle and an obstacle. Chen discloses the claimed invention except for the specific disclosure of a threshold distance of exactly 50cm (though Chen does disclose a value of “less than” 60cm). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use this specific distance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 6171 F.21d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664